Citation Nr: 1451285	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection a right knee disorder.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which found that there was no new and material evidence submitted to reopen the claims for service connection for right and left knee disorders.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record in the Veteran's Virtual VA file.  


FINDINGS OF FACT

1.  Service connection for right and left knee disorders was most recently denied by rating decision of July 2009.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the July 2009 rating decision does not raise a reasonable possibility of substantiating the claims of service connection for right and left knee disorders.  


CONCLUSIONS OF LAW

1.  The July 2009 RO decision that found no new and material evidence to reopen the claim of service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  Evidence submitted subsequent to the July 2009 denial of new and material evidence for service connection for right and left knee disorders is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in December 2010 was compliant with Kent and Dingess.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  The Veteran was told that the claims for right and left knee disorders were denied because the evidence did not establish that either of the disabilities was occurred in or caused by service.  He was also informed of how a claim for service connection was substantiated, the division of responsibilities between the parties in providing evidence, and how disability ratings and effective dates are assigned.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, including at his videoconference hearing in March 2014, suggest actual knowledge of the elements necessary to reopen the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  
Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The RO associated the Veteran's service treatment records, private treatment record, and VA records with the claims file.  No other evidence was identified in connection with these claims.  

As to his petition to reopen the claim on appeal, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  However, in this case, the Veteran was also afforded VA examinations in February 2012, May 2012, April 2013, August 2013, and September 2013 in connection with the claims. The provided examination reports were thorough and adequate upon which to base a decision.  The examiner interviewed and examined the Veteran, including eliciting a history from him, and providing the information necessary to decide the claim.  

The Veteran was also offered the opportunity to testify before the Board in this case.  He testified at a March 2014 Videoconference hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned AVLJ identified the issues on appeal.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497 . As such, the Board finds that, consistent with Bryant, compliance was made with the duties set forth in 
38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board notes that, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claims for service connection for right and left knee disorders were in 2003.  The claims were denied by rating decision in May 2003 based on findings that although there was medical evidence of current disabilities, it was not shown that the currently manifested disabilities were due to injury or disease incurred during service.  He was properly notified of the denials that same month and did not perfect an appeal to the Board.  The decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302, 201103 (2014).

In June 2008, the Veteran sought to reopen the claims of entitlement to service connection for right and left knee disorders.  In September 2008, the application to reopen the claims was denied again.  It bears noting that some VA treatment records appear to have been associated with the claims file within the year following the September 2008 decision.  The Board recognizes that the Court has held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010).  Thus, the September 2008 decision is final unless the evidence submitted within a year of that date is new and material to the claims.  The Board has reviewed this evidence, but concludes that none of it is both new and material to the claims.  Specifically, many of the outpatient treatment records were unrelated to the Veteran's left and right knee and those that were, only showed ongoing treatment for the currently manifested disorders.  Accordingly, this evidence was not new and material, and insufficient to reopen the claims.  

The Veteran's request to reopen the claims based the submission of new and material evidence was most recently denied in a July 2009 rating decision, with notice sent to the Veteran that same month.  He did not appeal the determination and the rating decision became final.  

The Veteran submitted the current claim to reopen in October 2010.  Notably, in this application, the Veteran also claims that his knee disabilities are secondary or due to his service-connected right and left ankle disabilities.  In this regard, it is noted that in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  Hence, new and material evidence is still necessary.  
Evidence received since the last denial in July 2009 includes VA treatment records, VA examination reports and addendums, and a VA videoconference hearing in March 2014.  

VA treatment records submitted since the June 2009 denial are not new and material evidence.  This evidence is mostly unrelated to the Veteran's right and left knee disorders, and does not demonstrate clinical evidence of arthritis within one year of discharge, or relate the current disabilities to injury or disease initially manifest in service.  It also dos not demonstrate that they are due to or aggravated by right and/or left knee ankle disabilities.  As such, the Board finds that this evidence does not raise a reasonable possibility of substantiating the claims.  

The Veteran underwent VA examinations in February 2012, April 2013, and August 2013 with addendums of May 2012 and August 2013.  All of these examinations performed in connection with the claims provided medical opinions regarding whether the Veteran's bilateral knee disorders were due to or caused by service, within the presumptive period, or due to or aggravated by his service-connected right and left ankle disabilities.  All of the examiners found in the negative, attributing the Veteran's right and left knee disorders  to a BMI over 30, and obesity.  Since this evidence also does not tend to relate the Veteran's right and left knee disorders to service or a service-connected disability, this also evidence is not new and material to reopen the claims for service connection.  

Finally, the Veteran testified in March 2014 at a Board videoconference hearing in support of his claims.  He testified that he injured his knees in service during parachute jump school.  He stated that he never related to anyone about problems with his joints.  He did testify that he complained of knee pain in service, but it was primarily documented as an ankle issue.  He further stated that he was placed on profiles and light duty because of his complaints in service and that since service, his altered gait due to his service-connected ankle disabilities, has caused or worsened his bilateral knee disorders.  The Board has considered his testimony provided in connection with this claim.  These lay statements are essentially duplicative of his contentions all along, i.e., that he injured his knees in service; and, therefore they are not new.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  As such, the testimony of the Veteran is not new and material.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the July 2009 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claims.  The new evidence of record does not show that a right or left knee disorder is related to service, was initially manifest to a compensable degree within the presumptive period, or caused by or aggravated by his service-connected right and left ankle disabilities.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of service connection for right and left knee disorders on a direct basis or secondary to service-connected right and left ankle disabilities, has not been received.  As such, the requirements for reopening the claims are not met.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for right and left ankle disorders.  Therefore, the appeal is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


